Name: Commission Regulation (EEC) No 1340/82 of 28 May 1982 re-establishing the levying of customs duties on flax or ramie yarn, products of category 115 (code 1150), originating in Brazil, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3602/81 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 150/92 Official Journal of the European Communities 29 . 5. 82 COMMISSION REGULATION (EEC) No 1340/82 of 28 May 1982 re-establishing the levying of customs duties on flax or ramie yarn, products of category 115 (code 1150), originating in Brazil , to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3602/81 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, the exception of countries listed in its Annex G, once the relevant Community maximum amount has been reached : Having regard to the Treaty establishing the European Economic Community, Whereas, in respect of flax or ramie yarn, products of category 115, the ceiling, calculated as indicated above, should be 311-10 tonnes, and therefore the maximum amount is 155-55 tonnes ; whereas on 19 May 1982 imports into the Community of flax or ramie yarn, products of category 1 1 5, originating in Brazil, a country covered by preferential tariff arrangements, reached that maximum amount ; whereas, bearing in mind the objectives of Regulation (EEC) No 3602/81 which provides that maximum amounts should not be exceeded, customs duties should be re-established in respect of the products in question in relation to Brazil , Having regard to Council Regulation (EEC) No 3602/81 of 7 December 1981 applying generalized tariff preferences for 1982 in respect of textile products originating in developing countries ('), and in parti ­ cular Article 4 thereof, HAS ADOPTED THIS REGULATION : Whereas Article 2 ( 1 ) and (2) of that Regulation provides that customs duties may, for each category of products listed in Annex D, be suspended up to a Community ceiling equal to 56-1 % of total imports of products in the category in question into the Community, from all beneficiaries, in 1977 ; whereas, however, the ceiling resulting from this calculation may in no case exceed 127-5 % in general of the preferential amount fixed for 1978 ; whereas, having regard to that ceiling, the amounts for products origi ­ nating in any one of the countries listed in Annex F should be within a maximum Community amount representing 50 % of that ceiling ; whereas Articles 3 (2) and 9 of that Regulation provide that the levying of customs duties may be re-established at any time in respect of imports of the products in question origina ­ ting in any of the said countries and territories, with Article 1 As from 1 June 1982, the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3602/81 shall be re-established in respect of the following products, imported into the Community and originating in Brazil : Code Category CCT heading No NIMEXE code ( 1982) Description 0 ) (2) (3) (4) 1150 115 54.03 54.03-10 ; 31 ; 35 ; 37 ; 39 ; 50 ; 61 ; 69 Flax or ramie yarn, not put up for retail sale Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 365, 21 . 12 . 1981 , p . 90 . 29 . 5 . 82 Official Journal of the European Communities No L 150/93 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 May 1982. For the Commission Karl-Heinz NARJES Member of the Commission